DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see REMARKS, filed 28 DECEMBER 2020, with respect to the previous rejection over KARLOVAC in view of PATTON have been fully considered and are persuasive.  The rejection of the pending claims over KARLOVAC in view of PATTON has been withdrawn. 
However, upon review of the IDS and all other previously applied art, the claims are now rejected over KARLOVAC in view of LA BORDE, WO 01/71344 A2, submitted on the Information Disclosure Statement on 05 JUNE 2018. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over KARLOVAC, WO 2015/004555 A2, and further in view of LA BORDE, WO 01/71344 A2, submitted on the Information Disclosure Statement on 05 JUNE 2018.
Applicant’s invention is drawn towards a device, a secure assay device. 
Regarding Claim 1, the reference KARLOVAC discloses a secure assay device, page 10 housing of the universal rapid diagnostics test reader, comprising: an assay membrane or a test device that provides at least one result, abstract, page 5, rapid diagnostic test, (RDT) in a position relative to a camera component, wherein the assay membrane or test device comprises at least one 
The KARLOVAC discloses the claimed invention, but is silent in regards to wherein the at least one multi-layer coating actively blocks or impairs a user visualization of the change. 
KARLOVAC discloses a layer or more than one layer of plastic including the strip diffusing light through to the camera, but does not specifically teach this layer or layers actively blocks or impairs user visualization.  The diffusion of light through plastic layers is considered a way to block or impair a user’s visualization. 
The LA BORDE discloses a device, abstract, comprising: an assay membrane or test device that provide at least one result, Figure 1, membrane 13, wherein the assay membrane or test device comprises at least one surface which exhibits a change in response to at least one target particle, page 3, line 7-12, at least one marker or a combination thereof; and at least one multi-layer coating that at least partially covers the assay membrane, page 6 line 11-23,  the secure assay device or a combination thereof, wherein the multi-layer coating actively blocks or impairs a user visualization of the change, page 6 line 17-23, page 8line 1-7, the at least one result or a combination thereof, .
It would be obvious to one having ordinary skill in the art before the effective filing date of the KARLOVAC reference to modify the multi-layer coating to have the multi-layer coating actively blocks or impairs a user visualization of the change, to act as a protective sheet or surface, page 6 line 21-23, such as physical damage and environmental container, page 12 line 11-14.  
Additional Disclosures Included are: Claim 2: wherein the secure assay device of claim 1, wherein the at least one target particle, at least one marker or a combination thereof comprises an analyte, an antibody, a molecule, a virus, bacteria, a cell, or a combination thereof, KARLOVAC page 14 antigen, analyte, antibody, protein, LA BORDE page 7 line 25.; Claim 3: wherein the secure assay device of claim 1, wherein the assay device is a lateral flow and/or vertical flow immunoassay, KARLOVAC Figures 1 and 3, cassette tray is lateral flow, LA BORDE, page 1 line 5-6.; Claim 4: wherein the secure assay device of claim 1, wherein the assay device is a fluorescence assay, KARLOVAC page 13, page 18, page 21, Claim 17.; Claim 5: wherein the secure assay device of claim 1, wherein the assay device is a microfluidic device, KARLOVAC Figure 1b.; Claim 6: wherein the secure assay device of claim 1, wherein the multi-layer coating comprises an adjustable transmission, KARLOVAC page 13-15.; Claim 7: wherein the secure assay device of claim 1, wherein the multi-layer coating is partially reflective, KARLOVAC page 13-15.; Claim 8: wherein the secure assay device of claim 1, wherein the multi-layer coating is partially transparent, KARLOVAC page 18, reader reads transmission, indicating the transparency of layers on cassette.; and Claim 9: wherein the secure assay device of claim 1, wherein the multi-layer coating further comprises layer or layers that are sensitive to light polarization, wavelength, or intensity, KARLOVAC page 14, page 23, Claim 17.
Applicant’s invention is drawn towards a device, a secure reader. 
Regarding Claim 10, the reference KARLOVAC discloses a secure reader, page 10 housing of the universal rapid diagnostics test reader, comprising: a set of control electronics, abstract, page 5, a digital camera component, abstract, page 5, an illumination component, abstract, page 5, a housing component, abstract, page 5, an assay membrane or a test device that provides at least one result, page 15, cassette tray, wherein the assay membrane or test device comprises at least one surface which exhibits a change in response to at least one target particle, at least one marker or a combination thereof, page 14, test pads, nitrocellulose membrane, page 20, blank and test bands that change color, at least one marker or a combination thereof, wherein the change is illuminated or digitally visible and is recordable by a camera system, abstract, page 5, 14, 21, digital camera component, recorded via cell-phone camera; and at least one multi-layer coating that at least partially covers the assay membrane, the secure assay device or a combination thereof, page 14, page 20, light  reaching the camera is diffused either through two layers of plastic with and without the strip or one layer plus the strip, Claim 21, wherein the multi-layer coating blocks or impairs a user visualization of the change, the at least one result or a combination thereof, page 20, layers of plastic with and without the strip or one layer plus the strip, Claim 20-23.  
KARLOVAC discloses a layer or more than one layer of plastic including the strip diffusing light through to the camera, but does not specifically teach this layer or layers actively blocks or impairs user visualization.  
The LA BORDE discloses a device, abstract, comprising: an assay membrane or test device that provide at least one result, Figure 1, membrane 13, wherein the assay membrane or test device comprises at least one surface which exhibits a change in response to at least one target particle, page 3, line 7-12, at least one marker or a combination thereof; and at least one multi-layer coating that at least partially covers the assay membrane, page 6 line 11-23,  the secure assay device or a 
It would be obvious to one having ordinary skill in the art before the effective filing date of the KARLOVAC reference to modify the multi-layer coating to have the multi-layer coating actively blocks or impairs a user visualization of the change, to act as a protective sheet or surface, page 6 line 21-23, such as physical damage and environmental container, page 12 line 11-14.  
Additional Disclosures Included are: Claim 11: wherein the secure reader of claim 10, comprising an illumination component which illuminates the secure assay device from the opposite side than the digital camera component, KARLOVAC Figure 8, page 18-19.; Claim 12: wherein the secure reader of claim 10, comprising an illumination component which illuminates the assay device from the same side as the digital camera component, KARLOVAC Figure 14, page 21.; Claim 13: wherein the secure reader of claim 10, comprising an illumination component which illuminates the secure assay device with a wavelength matched to the multi-layer coating in the secure assay device, KARLOVAC page 14.; Claim 14: wherein the secure reader of claim 10, comprising an illumination component which illuminates the secure assay device from the same side as the digital camera component in order to excite a fluorophore and up-converting phosphor in a fluorescent and up-converting phosphor based assay, KARLOVAC page 13, page 18, fluorescent tests, Claim 17, 
Applicant’s invention is drawn towards a method, a method of providing a confidential in-vitro diagnostic test. 
Regarding Claim 15, the reference KARLOVAC discloses a method of providing a confidential in-vitro diagnostic test, abstract, page 5 and 27, method take place on cassette, in vitro,  comprising: providing an assay membrane or a test device that provides at least one result,  
KARLOVAC discloses a layer or more than one layer of plastic including the strip diffusing light through to the camera, but does not specifically teach this layer or layers actively blocks or impairs user visualization.  The LA BORDE discloses a device, abstract, comprising: an assay membrane or test device that provide at least one result, Figure 1, membrane 13, wherein the assay membrane or test device comprises at least one surface which exhibits a change in response to at least one target particle, page 3, line 7-12, at least one marker or a combination thereof; and at least one multi-layer coating that at least partially covers the assay membrane, page 6 line 11-23,  the secure assay device or a combination thereof, wherein the multi-layer coating actively blocks or impairs a user visualization of the change, page 6 line 17-23, page 8line 1-7, the at least one result or a combination thereof, .
It would be obvious to one having ordinary skill in the art before the effective filing date of the KARLOVAC reference to modify the multi-layer coating to have the multi-layer coating actively blocks or impairs a user visualization of the change, to act as a protective sheet or surface, page 6 line 21-23, such as physical damage and environmental container, page 12 line 11-14.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797